Citation Nr: 1102357	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  07-17 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to an increased rating for postoperative residuals of 
bilateral inguinal hernias, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J Fussell



INTRODUCTION

The Veteran served on active duty from August 1955 to December 
1976.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decisions by the Department of 
Veterans Affairs (VA) Regional Office in Winston-Salem, North 
Carolina.  

The Veteran and his spouse testified at an October 2008 travel 
Board hearing, a transcript of which is on file.  

In a March 2009 decision, the Board found that new and material 
evidence had been submitted to reopen a claim of service 
connection for a sinus disorder with cough since a prior denial 
of service connection for a sinus disorder by the Board in July 
1989.  The claim of service connection for a sinus disorder with 
cough for consideration on a de novo basis, service connection 
for posttraumatic stress disorder (PTSD), and the claim for an 
increased rating for postoperative residuals of bilateral 
inguinal hernias, rated 10 percent, were remanded for further 
development.  

Following VA examinations in August 2009, a January 2010 rating 
decision granted service connection for a sinus disorder with 
cough, which was assigned an initial 10 percent rating, and also 
granted service connection for PTSD, which was assigned an 
initial 30 percent rating.  

These grants of service connection are a complete grant of the 
benefits sought on appeal and, thus, those matters are no longer 
before the Board.  As there are no jurisdiction conferring Notice 
of Disagreements (NODs) as to the downstream elements of 
effective dates or compensation levels, no such issues are now in 
appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997).  

The case has now been returned for appellate consideration.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Following surgical repair of a right inguinal hernia during 
service there has been no recurrence of that hernia and, so, 
there is no reducibility or need for a belt or truss for support 
and the resultant scarring is well healed, non-tender, not 
disfiguring, and not productive of functional impairment.  

2.  Following postservice recurrences of a left inguinal hernia, 
each of which was surgically repaired, the left inguinal hernia 
is not objectively shown to be irremediable, the Veteran has used 
a belt or truss for support but the resultant scarring is well 
healed, not disfiguring, and not productive of functional 
impairment.  


CONCLUSION OF LAW

The criteria for an evaluation for postoperative residuals of 
bilateral inguinal hernia repairs, including scarring, in excess 
of 10 percent are not met.  38 U.S.C.A. § 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 3.321(b) (1), 4.2, 4.7, 4.10, 4.14, 4.21, 
4.114, Diagnostic Codes 7338 and 7804 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and to assist claimants 
in substantiating VA claims. See 38 U.S.C.A. §§ 5103, 5103A and 
38 C.F.R § 3.159.  



Duty to Notify

When a complete or substantially complete application for 
benefits is received, VA will notify the claimant of: (1) any 
information and medical or lay evidence needed to substantiate 
the claim, and (2) what portion thereof VA will obtain, and (3) 
what portion the claimant is to provide (Type One, Type Two, and 
Type Three, respectively).  38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b); see Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

The VCAA notice was intended to be provided before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The RO provided the Veteran with pre-adjudication VCAA notice by 
letter, dated in February 2005.  The notice included the type of 
evidence needed to substantiate the claim for increase, namely, 
evidence of an increase in severity and notice that VA would 
obtain VA and other Federal agency records and that private 
medical records could be submitted or VA could be authorized to 
obtain them.  The notice included information as to 
determinations of effective dates and determinations of 
disability ratings, e.g., the nature, severity, and duration of 
symptoms in relation to a rating schedule as well as possible 
extraschedular evaluation. 

VA must provide notification that to substantiate an increased 
rating claim the claimant should provide or ask VA to obtain 
medical or lay evidence demonstrating a worsening or increase in 
a disability's severity and the effect thereof on the claimant's 
employment.  Vazquez-Flores v. Shinseki, No. 05-0355, slip op. at 
11 (U.S. Vet. App. October 22, 2010).  See also Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), affm'd in part by Vazquez-Flores 
v. Shineki, No. 2008-7150, slip op. (Fed.Cir. Sept. 4, 2009).  
This information was subsequently provided in a June 2006 RO 
letter.  Also, he was provided with the criteria for rating 
inguinal hernias in a May 2008 RO letter.  And all of this was 
prior to Supplemental Statements of the Case (SSOCs) in September 
2008 and January 2010.  See Mayfield v. Nicholson, 499 F.3d at 
1323-24; Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006); 
Pelegrini v. Principi, 18 Vet. App. 112, 122-24 (2004) (an error 
in failing to afford a preadjudication notice (timing-of-notice 
error) can be cured by notification followed by readjudication).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  As noted above, the Veteran and his 
spouse testified in support of the claim at an October 2008 
travel Board hearing.  

Private treatment records are on file, as are the Veteran's 
records of VA outpatient treatment (VAOPT).  The Veteran was 
afforded VA examinations in March 2005, August 2006, and March 
2008, and pursuant to the March 2009 Board remand, he was again 
examined in August 2009.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  38 
U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); see also 
Stegall v. West, 11 Vet. App. 268 (1998). 

As there is no indication of the existence of additional evidence 
to substantiate the claim for increase, the Board concludes that 
there has been compliance with the VCAA duty-to-assist 
provisions.  

Background

On VA examination in March 2005 the Veteran's claim file was not 
available.  It was reported that he had had inservice bilateral 
inguinal hernia repairs in 1976.  The right side appeared to be 
doing well but he had a recurrence of a hernia on the left side 
in 1998 for which he had VA surgery that year but after only 2 or 
3 months the hernia again recurred on the left side for which he 
underwent an additional repair in 1999 when a soft mesh was 
placed at the site of the left inguinal area, for the purpose of 
the mesh trapping the hernia.  That last surgery appeared to be 
successful as there had been no recurrence of the left inguinal 
hernia.  However, the Veteran had had pain over the left inguinal 
area.  A small soft nodule was palpable and he had experienced 
discomfort and pain over the area of the nodule.  His bowel 
movements were normal and he had no malignant disease of the 
gastrointestinal system.  He had retired in 2000 and, at age 69, 
was not seeking employment. He was able to take care of himself 
and could perform activities of daily living.  He could walk for 
only about 15 to 20 minutes without pain.  He reported that the 
left inguinal hernia had some effect on his daily living and he 
felt some discomfort over that area.  When standing for more than 
20 minutes he had some pain in that area.  

On examination the Veteran walked in a normal manner, without any 
limp and without the aid of a cane.  On examination of his 
abdomen, there was no ventral hernia but there was a residual 
scar from the inguinal hernia repair.  On examination of the left 
inguinal area, there was a healed surgical scar which was 0.3 by 
5 centimeters (cms.) which was superficial, soft, smooth, stable 
and without adherence, elevation, depression, or loss of soft 
tissue or skin covering.  There was no evidence of inflammation 
of the scar and it was not painful to touch.  The color of the 
scar was very close to the neighboring skin.  There was no 
contracture of the scar.  On palpation of the left inguinal area, 
there was a small soft tissue band at the middle of the left 
inguinal area measuring 0.5 by 1.6 cms. which was most likely the 
implanted mesh with some fibrotic change, which was to be 
expected as the mesh was to prevent hernia recurrence.  However, 
pain over the soft tissue band was not expected.  Here, on 
pressure on the soft tissue band the Veteran experienced pain and 
discomfort, which was most likely due to the mesh placement. 

On examination of the Veteran's right inguinal area, there was a 
healed surgical scar measuring 0.3 by 4.5 cms. which was soft, 
smooth, superficial, non-depressed and not elevated and without 
soft tissue loss or adherence to underlying tissue.  The scar was 
stable and there was no loss of skin covering and no ulceration; 
nor was there evidence of inflammation or pain to touch.  The 
color of the scar was very close to the neighboring skin.  There 
was no contracture of the scar. On pressure, the Veteran had some 
discomfort over the right inguinal area but no palpable soft 
tissue mass was found.  Also, he had no tenderness of the 
abdomen.  

The diagnoses were left inguinal hernia, status post surgical 
repair three times; with placement of mesh at the time of the 
last surgery, and with residual pain and discomfort of the left 
inguinal area as residuals of surgical repair; and right inguinal 
hernia, status post surgical repair, with discomfort of that 
inguinal area but no effect on daily activities. 

VAOPT records show that in December 2005 the Veteran reported 
having recurring difficulties from his left inguinal hernia, 
involving some discomfort in the left scrotum.  On examination 
there was a minimal ventral bulge on the left which was nontender 
and reducible and there was a presumed varicocele of the left 
scrotum without tenderness.  In January 2006 he had, on 
examination, a bulge in the left oblique musculature but no 
hernia in the inguinal canal.  There was no hernia that would 
require re-exploration and repair.  A January 2006 scrotal 
ultrasound revealed bilateral hydroceles, greater on the left 
than the right; bilateral varioceles, and a small epididymal 
cyst.  In August 2006 it was noted that the Veteran had recently 
had a hydrocele repair by a local urologist.  On examination 
there was no obvious hernia defect.  There was a reducible bulge 
in the left ventral area.  The assessments were a ventral hernia 
and status post inguinal hernia repair.  

On VA examination in August 2006 the Veteran's claim file was 
reviewed.  The Veteran reported that during service he had had a 
left inguinal hernia repair but the hernia recurred and was 
repaired in 1997 but this surgery failed and had to be re-done in 
1998 with placement of mesh.  He reported having some bulging of 
that area and some soreness.  He also had pain in that area if he 
had do to any lifting, which he avoided.  He reported that the 
condition had progressively worsened.  

On examination a left inguinal hernia was present but there was 
no true hernia protrusion and the use of a truss or belt was not 
indicated.  There was tenderness of the left groin area whether 
the prior hernia was repaired.  The resultant scar was well 
healed and nontender.  His abdomen was soft and nontender.  The 
diagnosis was left inguinal hernia repair, times three, with 
recurrence of the hernia.  It was noted that he had left his last 
employment due to knee problems.  

A September 2006 statement from a private physician indicates 
that the Veteran would need re-evaluation for a possible re-
repair of his left inguinal hernia.  An examination revealed a 
definite bulge in the superior aspect of the left inguinal hernia 
scar with pain and tenderness.  There was a recurrent moderate 
sized hydrocele of the right side of the scrotum, diastasis 
recti, and an umbilical hernia.  

VAOPT records show that in October 2006 the Veteran's left 
inguinal area was painful when the left lower quadrant was 
palpated. There was diastasis in the abdominal wall.  A CT scan 
revealed a fascial defect in the left inguinal region with a 
small amount of fat.  In November 2006 he was evaluated for a 
right inguinal hernia and an examination revealed sight dilation 
of the right inguinal ring but no true hernia.  In January 5, 
2007, the Veteran reported that about 2 years ago he had begun 
feeling a stinging sensation, but he did not remember a trigger 
to the pain.  Recently, pain had gotten worse, especially when 
standing for prolonged periods of time.  He rated the pain as 5 
on a scale of 10.  Although a hernia was no easily appreciated on 
physical examination, an October 2006 CT scan confirmed the 
presence of a small, fat containing left inguinal hernia.  A 
January 8, 2007, VA operative note reflects that the Veteran had 
a laparoscopic repair of a left inguinal hernia.  A February 2007 
VAOPT note indicates that the January 2007 surgery was a 
laparocopic repair of an umbilical hernia and lysis of adhesions.  
Postoperatively, he was doing well.  The umbilical and port 
incisions were all well healed and no inguinal hernia was 
palpated.  In June 2007 it was noted that the Veteran's inguinal 
hernia problem was in need of a truss, for which a follow-up 
evaluation was pending.  In December 2007 he had epigastric 
discomfort which was possibly dyspepsia.  He was taking 
nonsteroidal anti-inflammatory medication.  In March 2008 he had 
no protrusion at the site of the hernia near the left groin area 
but there was some tenderness.  It was also noted that he had 
gastroesophageal reflux disease (GERD). 

On VA examination in March 2008 the Veteran's claim file was 
reviewed.  It was noted that he had had two hernia repairs in the 
Navy.  He had had a recurrence of the left inguinal hernia in 
1997 and then another recurrence about a year later.  Both 
required surgery.  The final recurrence was in 2007, requiring VA 
surgery. He had had a right inguinal hernia in 1976 but there had 
been no recurrence.  He had some chronic pain in the left 
inguinal area, which was worse when lifting or straining but he 
had not had a recurrence of the left inguinal hernia since 2007.  
He was restricted in lifting.  He tried not to lift anything more 
than 15 to 20 pounds. He now tried to protect himself by using a 
truss, bilaterally, and he thought that this helped by giving him 
a feeling of more security in that area. He did not have any pain 
in the right inguinal area.  

On physical examination the Veteran was wearing a truss.  There 
was no evidence of a recurrent hernia.  His inguinal scars were 
not visible; rather, they had regressed.  The last two or three 
surgeries had been done laparoscopically.  There was no palpable 
hernia.  There had not been any malignancy.  The diagnoses were 
post surgical bilateral inguinal hernias, and recurrent left 
inguinal hernia with three recurrences.  

At the October 2008 travel Board hearing it was alleged that a 
higher rating was warranted for the service-connected bilateral 
inguinal hernia because he had had several operations and 
continued to have severe pain.  Page 3 of the transcript of that 
hearing.  After service he had been employed as a prison guard.  
Page 7.  His wife testified that they had been married for 52 
years.  Page 10.  The Veteran testified with respect to his 
bilateral inguinal hernias that he had bulging even after one 
inservice operations and three VA operations.  He had been told 
not to lift anything because if he did and there was a recurrence 
of the hernia, surgeons might not be able to fix it again.  He 
had constant inguinal pain which he rated as 5 or 6 on s scale of 
10, but he did not take any medications.  Page 11.  His pain 
increased when standing and would become so sore that he could 
not work.  He had been told not to lift anything over 15 to 20 
pounds.  Page 12.  He had last had a recurrence in January 2007, 
for which he had had surgery with removal of scar tissue and a 
mesh, which had been previously inserted was straightened out, 
and a repair was done to his umbilical area.  Page 13.  He felt 
that the umbilical area was holding up satisfactorily but he had 
bulging of an inguinal hernia and a 5 1/2 inch scar.  Page 14.  

On VA examination in August 2009 the Veteran's claim files were 
reviewed.  The Veteran reported having had recurrences of his 
left inguinal hernia in 1997, 1998, and 2001 and now having a 
recurrence of the left inguinal hernia with significant bulging 
measuring 3 inches by 2 inches in the left inguinal area with 
chronic pain at that site.  He reported that his left inguinal 
hernia had progressively worsened and he could not lift more than 
15 to 20 pounds without increased symptoms of discomfort.  He had 
had inguinal surgeries in 1976, 1997, 1998, and 2001. There was 
no history of trauma or neoplasm of the digestive system. He had 
not had a recurrence of the right inguinal hernia since the 
initial inservice hernia repair in 1976 but had had multiple 
recurrences of the left inguinal hernia in 1997, 1998, 2001 and 
now had another recurrence in the left inguinal area.  He had a 
history of chronic left inguinal area pain and was physically 
limited due to the hernia because he was unable to lift more than 
20 pounds. 

On physical examination there was a hernia in the left inguinal 
area which was 6 cms. in size.  That hernia was remediable and 
operable.  It had been previously repaired.  Use of a truss was 
indicated but the Veteran was currently not using a truss.  He 
was now retired by reason of age or duration of work.  The 
diagnoses were a recurrent left inguinal hernia, status post 
multiple left inguinal herniorrhaphies with recurrences. Status 
post right angle herniorrhaphy without recurrence.  The hernias 
had no affect on his ability to travel, feed himself, bath, 
dress, groom or perform toileting.  There was a moderate effect 
on his ability to perform chores and shop.  There was a severe 
effect on his ability to exercise and engage in recreation.  The 
disability prevented his engaging in sports.  

The examiner commented that the Veteran had had multiple 
recurrences of the left inguinal hernia with the last surgery 
having been in 2001.  He now had a recurrence of the left 
inguinal hernia measuring 6 cms. with chronic pain and discomfort 
in that area which restricted his activity and limited him to 
lifting 20 pounds or engaging in strenuous activity around his 
home.  There was no recurrence or residual symptoms with respect 
to the right inguinal hernia. 

Rating Principles

Service-connected disorders are rated by comparing signs and 
symptoms with criteria in separate diagnostic codes which 
identify various disabilities listed in VA's Schedule for Rating 
Disabilities, based on average impairment in earning capacity.  
38 U.S.C.A. § 1155.  Disabilities are viewed historically and 
examination reports are interpreted in light of the history, 
reconciling the report into a consistent picture to accurately 
reflect the elements of disability present.  38 C.F.R. §§ 4.1, 
4.2.  A higher rating is assigned if a disorder more nearly 
approximates the criteria therefore but not all disorders will 
show all the findings specified for a particular disability 
rating, especially with the more fully described grades of 
disabilities but coordination of ratings with functional 
impairment is required.  38 C.F.R. §§ 4.7, 4.21.  

The evaluation of the same disability under various diagnoses is 
to be avoided.  Both the use of manifestations not resulting from 
service-connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14 (2010).  

Separate ratings may be assigned either initially or during any 
appeal for an increased rating for separate periods of time based 
on facts found, a practice known as "staged ratings."  Hart v. 
Mansfield, 21 Vet. App. 505, 509-510 (2007) (staged ratings 
during the appeal of any increased rating claim).  

Under 38 C.F.R. § 4.114, Diagnostic Code (DC) 7338, an inguinal 
hernia warrants a noncompensable disability rating when not 
operated upon, but remediable or if there is a hernia which is 
small, reducible, or without true hernia protrusion.  If there is 
a recurrent postoperative inguinal hernia which is readily 
reducible and well supported by truss or belt, a 10 percent 
rating is warranted.  If there is a recurrent postoperative 
inguinal hernia which is small or unoperated and irremediable, 
not well supported by a truss or not readily reducible, a 30 
percent rating is warranted.  If there is a large postoperative 
recurrent inguinal hernia which is not well supported under 
ordinary circumstances and not readily reducible, when considered 
inoperable, a 60 percent rating is warranted.  A note to DC 7338 
provides that 10 percent is to be added for bilateral 
involvement, provided the second hernia is compensable.  This 
means that the more severely disabling hernia is to be evaluated, 
and 10 percent, only, added for the second hernia, if the latter 
is of compensable degree.

The criteria for evaluating disabilities of the skin, to include 
scars, were changed, effective August 30, 2002.  67 Fed. Reg. 
49,590 - 49,599 (2002) codified at 38 C.F.R. § 4.118).   

Generally, where the law or regulation changes the most favorable 
version applies unless otherwise allowed by law.  So, if the 
amended regulations do not include a provision for retroactive 
applicability, application of the revised regulations prior to 
the stated effective date is precluded, notwithstanding the 
holding in Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991) 
(overruled by the Federal Circuit - in Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003)).  38 U.S.C.A. § 5110(g); 38 C.F.R. 
§ 3.114.  See, too, VAOPGCPREC 11-97 (Mar. 25, 1997); VAOGCPREC 
3-2000 (Apr. 10, 2000); VAOPGCPREC 7-2003 (Nov. 19, 2003).  

Here, the claim for an increased rating for the service-connected 
inguinal hernias was filed in January 2005, after the revision of 
the criteria for rating scars.  So, only the revised rating 
criteria apply in this case. 

The Veteran's service-connected skin disorders do not encompass 
disfiguring scars of the head, face or neck or burn scars.  So, 
the new rating criteria for disfiguring or burn scars are not for 
application.  

Under the new 38 C.F.R. § 4.118 DC 7802 scars, other than head, 
face, or neck, that are superficial and that do not cause limited 
motion and involving an area or areas of 144 square inches (929 
sq. cm.) or greater warrant a 10 percent rating.  Under DC 7803 a 
10 percent rating is the only and maximum rating for scars which 
are superficial and unstable.  Under DC 7804 a 10 percent rating 
is the only and maximum rating for scars which are superficial 
and painful on examination.  Under the new DC 7805 other scars 
(not covered in DCs 7800 through 7804) are to be rated on the 
basis of limitation of function of the affected part.  

In rating scars under the new rating criteria a deep scar is one 
associated with underlying soft tissue damage.  A superficial 
scar is one not associated with underlying soft tissue damage.  

In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the Court held 
that where the symptomatology of a scar is separate and distinct, 
a separate rating may be assigned for the scar.  "[C]onditions 
are to be rated separately unless they constitute the 'same 
disability' or the 'same manifestation' under 38 C.F.R. § 4.14 
[but] the critical element is that none of the symptomatology for 
any one of these [] conditions is duplicative of or overlapping 
with the symptomatology of the other [] conditions."  Esteban, 6 
Vet. App. at 261-62 (where 10percent ratings were assigned for 
facial muscle injury interfering with mastication, disfiguring 
scar, and tender and painful scar).  

The Board must determine whether the weight of the evidence 
supports each claim or is in relative equipoise, with the 
appellant prevailing in either event.  However, if the weight of 
the evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski 1 Vet. App. 49 (1990).  

Analysis

Right Inguinal Hernia

With respect to any potential disfigurement from the inguinal 
scarring, the evidence shows that the area of involvement is one 
which is not visible when the Veteran is clothed.  Specifically, 
it does not involve the head, face or neck.  Further, VA 
examinations have found no more than at most tenderness at the 
surgical site but no actual pain or tenderness of surgical 
scarring.  The scarring is shown to be essentially asymptomatic 
and not productive of any significant functional limitations.  
Moreover, no examination during this appeal has found that there 
is any loss of underlying tissue.  Rather, the evidence shows 
that the Veteran had subcutaneous tissue removed but none of this 
tissue was muscle tissue.  

Accordingly, the assignment of a disability evaluation on the 
basis of a symptomatic or disfiguring scar, injury of the 
abdominal muscle, or putative neurologic impairment is not 
appropriate.  

On VA examination in March 2008 the Veteran reported using a 
truss, bilaterally. However, the Veteran does not now have, and 
since military service has not had, a recurrence of the right 
inguinal hernia and, so, does not require support by use of a 
truss or belt.  Indeed, as the clinical evidence undisputedly 
establishes there has been absolutely no recurrence of the right 
inguinal hernia, it logically follows that a truss is not 
required.  

Lastly, because there has been no recurrence of the right 
inguinal hernia nor any symptomatic residuals of the right 
inguinal hernia repair, the right inguinal hernia surgical 
residuals are not compensable and, so, 10 percent may not be 
added to the evaluation assigned to the residuals of the right 
inguinal hernia repair pursuant to the note to Diagnostic Code 
7338.  

      Left Inguinal Hernia

The Veteran has had recurrences of the left inguinal hernia since 
the initial repair during service.  However, there is no evidence 
that the residual surgical scarring has ever been symptomatic, 
and this includes the absence of evidence at any time that the 
resultant surgical scar is tender.  

VA examinations in 2005 and 2006 found no bulging or hernia and 
no need for the use of a truss or belt for support.  However, the 
June 2007 VAOPT record indicated that the Veteran did need a 
truss and on VA examination in 2008 he reported using one, and 
this need was confirmed on VA examination in 2009 when there was 
a herniation at the left inguinal site.  

The Board is aware of the Veteran's statements and testimony that 
he feels pain in the area of the left inguinal hernia repair when 
lifting heavy objects and has reported that he was told that the 
left inguinal hernia was irremediable.  However, at the time of 
the 2009 VA examination it was found that the hernia was 
remediable and operable.  Further, the clinical evidence does not 
corroborate any functional impairment of his abdominal muscles.  

Also, the Veteran has had surgery for a left ventral hernia.  
However, service connection is not in effect for a left ventral 
hernia.  Likewise, the Veteran is not service connection for any 
varicocele or for any hydrocele, to include residuals of surgery 
for the left ventral hernia and surgery for repair of a 
hydrocele.  

Accordingly, the Board must conclude that a rating in excess of 
10 percent is not warranted for the left inguinal hernia repair 
at any time during the appeal and that a compensable evaluation 
is not warranted for the right inguinal hernia repair at any time 
during the appeal because the preponderance of the evidence is 
unfavorable - so the benefit-of-the-doubt rule does not apply.  
38 C.F.R. § 4.3; Hart, supra.  In other words, the disability has 
been no more than 10 percent disabling during the relevant time 
period, so the rating cannot be "staged" because the 10 percent 
rating is the greatest level of functional impairment during this 
time period.  

Extraschedular Consideration

The Board is precluded from assigning an extraschedular rating 
under 38 C.F.R. 3.321(b)(1) in the first instance but not from 
considering whether the case should be referred for such a 
rating.  The threshold factor is, after considering the level of 
severity and symptomatology with the schedular criteria, whether 
there is such an exceptional disability picture, with such 
related factors as frequent hospitalizations or marked 
interference with employability, that the schedular rating 
criteria are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 
(2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed.Cir.).  

If the rating criteria reasonably describe the disability level 
and symptomatology, the disability picture is contemplated by the 
Rating Schedule, and the assigned schedular evaluation is 
adequate.  In that case, referral for consideration of an 
extraschedular rating is not required.  Thun, Id. Here, comparing 
the current disability level and symptoms to the Rating Schedule, 
the degree of disability is contemplated therein.  Here, frequent 
periods of hospitalizations are not required and marked 
interference due solely to the residuals of bilateral inguinal 
hernias is not shown.  Thus, the assigned schedular rating is 
adequate and referral for consideration of an extraschedular 
rating is not required.  

This being the case, the claim must be denied because the 
preponderance of the evidence is unfavorable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  


ORDER

A rating in excess of 10 percent for postoperative residuals of 
bilateral inguinal hernias is denied. 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


